                                       Office of the Clerk
                   United States Bankruptcy Court, Northern District of California


Edward J. EmmonsClerk of Court
450 Golden Gate Avenue
Mail Box 36099
San Francisco, CA 94102
Phone: (415) 268-2300
                                         May 7, 2021
Susan Y. Soong, Clerk of Court
United States District Court
Phillip Burton Federal Building & United States Courthouse
450 Golden Gate Avenue, 16WK Floor
San Francisco, CA 94102

5H     7UDQVPLWWDORI1RWLFHRI$SSHDOWR'LVWULFW&RXUW
In re Bankruptcy Case 21-50028, Judge Stephen L. Johnson

 'HDU&OHUN
 7KHIROORZLQJGRFXPHQWVDUHHOHFWURQLFDOO\WUDQVPLWWHGWR\RXUFRXUWIRUWKHDERYHUHIHUHQFHG
 PDWWHU
'RFNHW5HSRUW
Notice of Appeal
Statement of Statement of Election
Order Denying Motion To Convert




)LOLQJ)HH
                3DLG 298.00             1RW3DLG    )HH:DLYHG      )HH:DLYHU3HQGLQJ


If you have any questions, please contact me DW 707-547-5910           



                                                    Edward Emmons, Clerk
                                                    United States Bankruptcy Court

                                                   %\   Katie Andersen
                                                         Katie Andersen,    'HSXW\&OHUN

Case: 21-50028       Doc# 127        Filed: 05/07/21     Entered: 05/07/21 14:34:39   Page 1 of 1
